 

 

AO 245B (Revi 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF cALIFoRNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or A_Rer November 1, 1987}

Roman OrtiZ_SancheZ Case Number: 3:]8-mj-22391-KSC

Richard Deke Falls

Defendant ’s A tierney

REGISTRATION NO. 80318298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| Was found guilty to eount(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
|:| The defendant has been found not guilty on count(s)
[I Count(s,) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X| Assessrnent: $10 WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal_

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of___l_r_nposition of Sentence

FlLED , § ,_“"“~

 

   

 

 

 

 

 

 

 

_ , \ ' ` ~:":i'.'-` “»_r‘-==:.:;“;;`“`
Oct 26 2018 Hoi<foRABLE KA N s. CRAWFORD
cLERK, u.s. olsTnlcT coun'r UNITED STATES MAGISTRATE J`UDGE
souTl-IERN ols'rmc'r oF cALlFoanA
BY slen'cas DEFUTY

 

3:]8-mj-22391-KSC

 

